 


109 HR 3977 IH: National Private Well Protection Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3977 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require owners of property to test and disclose the water quality of qualified wells before selling or leasing the property, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Private Well Protection Act of 2005. 
2.Testing of qualified wells before sale or lease of property 
(a)RequirementsBefore selling or leasing any privately-owned property that includes a qualified well, the owner of such property shall— 
(1)conduct tests with respect to each such well in accordance with subsection (b); 
(2)disclose the results of such tests to the prospective buyer or lessee of the property; and 
(3)provide the results of such tests to the Environmental Protection Agency. 
(b)TestingTests described in subsection (a) shall be conducted in accordance with the following: 
(1)The tests shall be conducted at the expense of the owner of the property. 
(2)The tests shall be conducted separately for each qualified well on the property. 
(3)The tests shall be conducted, and the samples shall be gathered, by a laboratory that is accredited in accordance with the National Environmental Laboratory Accreditation Program. 
(4)The tests shall be conducted at any time during the 6-month period preceding the sale or lease involved. 
(5)The tests shall determine the level of contaminants in the water of each qualified well on the property. At a minimum, the tests shall be for the following contaminants: 
(A)Total coliform bacteria. 
(B)Iron. 
(C)Manganese. 
(D)pH. 
(E)All volatile organic compounds for which a maximum contaminant level has been established under the Safe Drinking Water Act (42 U.S.C. 300f et seq.). 
(F)Nitrate. 
(G)Lead. 
(H)Mercury. 
(c)Civil action 
(1)In generalIf a person sells or leases a property in violation of subsection (a)(2), the buyer or lessee of the property may bring a civil action against such person in an appropriate United States district court or in a State court of competent jurisdiction. 
(2)DamagesIn any action brought under paragraph (1), if the court finds that the defendant violated subsection (a)(2), the defendant shall be liable to the plaintiff in an amount equal to the sum of— 
(A)an amount equal to 1 percent of the appraised value of the property involved or $10,000, whichever is greater; 
(B)the amount of any actual, direct economic damages, including any remediation, legal, and medical costs, incurred by the plaintiff as a proximate result of any contamination which the defendant failed to disclose as required by subsection (a)(2); and 
(C)the costs of the action under this subsection. 
(3)LimitationAn action under this subsection must be brought not later than 5 years after the sale or lease of the property involved. 
(d)Civil penaltyAny person found by the Administrator of the Environmental Protection Agency, after notice and an opportunity for a hearing, to have committed a violation of subsection (a)(3) is liable to the United States Government for a civil penalty of not more than $5,000 for each such violation. 
(e)Public availability of test resultsThe Administrator of the Environmental Protection Agency shall— 
(1)collect, compile, and maintain the results of tests provided to the Administrator pursuant to subsection (a)(3); and 
(2)make such results available to the public by request, together with an explanation of such results in lay language if requested. 
(f)DefinitionIn this section, the term qualified well means a well that— 
(1)has fewer than 15 service connections; and 
(2)does not regularly serve at least 25 individuals for at least 60 days each year. 
(g)Effective dateThis section applies only with respect to the sale or lease of a property on or after the date that is 180 days after the date of the enactment of this section.  
 
